DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2, 16-20 and added new claims 21-25; therefore only claims 1, 3-15 and 21-25 remain for this Office Action.

Allowable Subject Matter
Claims 1, 3-15 and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna, comprising: a first dielectric layer having a first surface and a second surface opposing the first surface; a second dielectric layer having a third surface, and a fourth surface opposing the third surface; a third dielectric layer having a fifth surface and a sixth surface opposing the fifth surface; a first adhesive layer disposed between the second surface and the third surface; a second adhesive layer disposed between the fourth surface and the fifth surface; a patch pattern disposed on the second surface and embedded in the first adhesive layer; a first coupling pattern disposed on the fourth surface and embedded in the second adhesive layer, and a second coupling pattern disposed on the sixth surface, wherein the patch pattern, the first coupling pattern, and the second coupling pattern at least partially overlap one another on a plane, and wherein each of the first and third dielectric layers has a dielectric constant, Dk, greater than a dielectric constant of the second dielectric layer and a dielectric constant of the first adhesive layer, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 3-15 are also allowed as being dependent on claim 1.  
In regards to claim 21, the prior art does not disclose of an antenna, comprising: a first dielectric layer having a first surface and a second surface opposing the first surface; a second dielectric layer having a third surface, and a fourth surface opposing the third surface; a third dielectric layer having a fifth surface and a sixth surface opposing the fifth surface; a first adhesive layer disposed between the second surface and the third surface; a second adhesive layer disposed between the fourth surface and the fifth surface; a patch pattern disposed on the second surface and embedded in the first adhesive layer; a first coupling pattern disposed on the fourth surface and embedded in the second adhesive layer, and a second coupling pattern disposed on the sixth surface, wherein the patch pattern, the first coupling pattern, and the second coupling pattern at least partially overlap one another on a plane, and wherein each of the first to third dielectric layers includes an organic binder and an inorganic filler, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 22 and 23 are also allowed as being dependent on claim 21.  
In regards to claim 24, the prior art does not disclose of an antenna, comprising: a first dielectric layer having a first surface and a second surface opposing the first surface; a second dielectric layer having a third surface, and a fourth surface opposing the third surface; a third dielectric layer having a fifth surface and a sixth surface opposing the fifth surface; a first adhesive layer disposed between the second surface and the third surface; a second adhesive layer disposed between the fourth surface and the fifth surface; a patch pattern disposed on the second surface and embedded in the first adhesive layer; a first coupling pattern disposed on the fourth surface and embedded in the second adhesive layer, and a second coupling pattern disposed on the sixth surface, wherein the patch pattern, the first coupling pattern, and the second coupling pattern at least partially overlap one another on a plane, and wherein the patch pattern includes a first metal layer disposed on the second surface and a second metal layer disposed on the first metal layer and having a thickness greater than a thickness of the first metal layer, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 25 is also allowed as being dependent on claim 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844